                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

 OSCAR ROY DOSTER,                         )
                                           )
              Petitioner,                  )
                                           )
       v.                                  )
                                           )     CIV. CASE NO. 2:19cv66-ECM
                                           )
 JEFFERSON DUNN, etc., et al.,             )
                                           )
              Respondents.                 )
                                           )

                                     ORDER

      Now pending before the court is the motion to appear pro hac vice (doc. 5)

filed by Attorney Evan K. Farber on January 25, 2019. Upon consideration of the

motion, and for good cause, it is

      ORDERED that the motion to appear pro hac vice (doc. 5) be and is hereby

GRANTED and Attorney Evan K. Farber be and is hereby ADMITTED to appear

before this Court pro hac vice to represent the petitioner in this action. Counsel shall

file a notice of appearance with the court.

      DONE this 6th day of February, 2019.

                                    /s/ Emily C. Marks
                                    EMILY C. MARKS
                                    CHIEF UNITED STATES DISTRICT JUDGE
